525 F.2d 1365
78 Lab.Cas.  P 11,314
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CLINTON PACKING COMPANY, INC., Respondent,andClarence Turner et al., Additional Respondents in Contempt.
Nos. 72--1084 and 20341.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 9, 1975.Decided Dec. 18, 1975.

William Wachter, Atty., N.L.R.B., Washington, D.C., for petitioner.
Brief for the Labor Board was filed by John C. Miller, Acting Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, Paul Elkind, Asst. Gen. Counsel for Contempt Litigation, Peter Ames Eveleth, Deputy Asst. Gen. Counsel for Contempt Litigation, and William Wachter, Charles P. Donnelly, Attys., N.L.R.B., Washington, D.C.
Rebuttal was made by Wachter.
Before BRIGHT, ROSS and HENLEY, Circuit Judges.

ORDER

1
This matter came on to be heard the 9th day of December, 1975, upon the petition and amended petition of the National Labor Relations Board for adjudication of the respondents in civil contempt, the answer thereto, the various other pleadings filed by the parties, the report of the Special Master, the transcript, the depositions, the briefs and oral arguments.  Upon consideration of the foregoing the court hereby adopts the findings and recommendations of the Special Master with the following additional directions:


2
A.  The prospective fines of William Contris and Clarence Turner shall be paid in the event of any further act of contempt of either of said respondents, similar in nature to those acts here found to be contemptuous, and committed in the operation of the Clinton Packing Company or any other business similar in nature to that conducted by the Clinton Packing Company from 1972--1974.


3
B. The prospective fines shall be as follows:


4
Counsel for the National Labor Relations Board, in cooperation with counsel for respondents, is hereby directed to prepare and submit to the court within ten days for its signature the final adjudication of contempt, which document shall be in conformity with the recommendations of the Special Master as more specifically hereinbefore set forth.